In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                          No. 14-82V
                                    Filed: October 13, 2015

* * * * * * * * * * * * * *                    *       UNPUBLISHED
LAURIS CARLSON,                                *
                                               *       Chief Special Master Dorsey
               Petitioner,                     *
                                               *
v.                                             *
                                               *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                            *       Reasonable Amount Requested to
AND HUMAN SERVICES,                            *       which Respondent does Not Object.
                                               *
          Respondent.                          *
* * * * * * * * * * * * * *                    *

Anne C. Toale, Maglio, Christopher & Toale, Sarasota, FL, for petitioner.
Debra A. Filteau Begley, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On January 29, 2014, Lauris Carlson (“petitioner”), filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that an influenza (“flu”) vaccine administered to her on September 18, 2012,
caused her to suffer from shortness of breath, pharyngeal swelling, erythema, angioedema,
reactive airway disease, and psychiatric injury. On October 7, 2015, a decision awarding
compensation to petitioner based on the parties’ stipulation was entered.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                   1
         On October 9, 2015, the parties filed a Stipulation of Fact Concerning Attorneys’ Fees
and Costs. According to the stipulation, respondent does not object to a total award of attorneys’
fees and costs in the amount of $26,000.00. In accordance with General Order #9, petitioner
filed a statement stating that she incurred no out-of-pocket expenses in pursuing her petition.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and respondent’s counsel’s
lack of objection to petitioner’s counsel’s fee request, the undersigned GRANTS petitioner’s
motion for approval and payment of attorneys’ fees and costs.

         Accordingly, an award should be made as follows:

             in the form of a check jointly payable to petitioner and Anne C. Toale in the amount
             of $26,000.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3




         IT IS SO ORDERED.

                                                       s/ Nora Beth Dorsey
                                                       Nora Beth Dorsey
                                                       Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.
                                                          2